.    '

     1
     2
     3
     4
     5
     6
     7
     8                             UNITED STATES DISTRICT COURT
     9                         SOUTHERN DISTRICT OF CALIFORNIA
    10
    11   CHRISTOPHER M. MENDOZA,                        Case No.: 3:18-cv-1608-WQH-WVG
         CDCR #BF-9275,
    12
                                           Plaintiff,   ORDER DISMISSING FIRST
    13                                                  AMENDED COMPLAINT FOR
                             vs.                        FAILING TO STATE A CLAIM
    14
         SPDP JIMMENEZ; SUPERIVISOR                     PURSUANT TO 28 U.S.C. § 1915(e)(2)
    15   CITY OF SAN DIEGO,                             AND§ 1915A(b) AND FOR FAILING
                                                        TO COMPLY WITH FRCP 8
    16                                  Defendants.
    17
    18
    19
    20
    21
    22   I.    Procedural History
    23         On August 14, 2018, Christopher Mendoza ("Plaintiff'), currently incarcerated at
    24   Valley State Prison located in Chowchilla, California, and proceeding prose, filed this
    25   civil rights action (ECF No. 1), together with a Request to Proceed In Forma Pauperis
    26   ("IFP") pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
    27         On August 14, 2018, Plaintiff's IFP Motion was GRANTED but the Court
    28   DISMISSED the Plaintiff's Complaint. (ECF No. 3.) Plaintiff was granted leave to file

                                                                                3: l 8-cv-1608-WQH-WVG
                                                                                                  ,       '

 1 an amended pleading in order to correct the deficiencies of pleading identified in the
 2   Court's Order. (Id.) On August 29, 2018, Plaintiff filed a First Amended Complaint
 3   ("F AC") which consists of one hundred and forty three ( 143) handwritten pages. (ECF
 4   No. 4.)
 5   II.   Sua Sponte Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 6         A.        Standard of Review
 7         Because Plaintiff is a prisoner and proceeding IFP, his FAC requires a pre-answer
 8   screening pursuant to 28 U.S.C. § 1915(e)(2) and§ 1915A(b). Under these statutes, the
 9   Court must sua sponte dismiss a prisoner's IFP complaint, or any portion of it, which is
10   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
11   immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28 U.S.C.
12   § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en bane));
13   Rhodes v. Robinson, 621F.3d1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. §
14   1915A(b)). "The purpose of[screening] is 'to ensure that the targets of frivolous or
15   malicious suits need not bear the expense of responding."' Nordstrom v. Ryan, 762 F.3d
16   903, 920 n.l (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
17   680, 681 (7th Cir. 2012)).
18             "The standard for determining whether a plaintiff has failed to state a claim upon
19   which relief can be granted under§ 1915(e)(2)(B)(ii) is the same as the Federal Rule of
20   Civil Procedure 12(b)(6) standard for failure to state a claim." Watison v. Carter, 668
21   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
22   Cir. 2012) (noting that screening pursuant to§ 1915A "incorporates the familiar standard
23   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
24   12(b)(6)"). Rule 12(b)(6) requires a complaint to "contain sufficient factual matter,
25   accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal,
26   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
27         Detailed factual allegations are not required, but "[t]hreadbare recitals of the
28   elements of a cause of action, supported by mere conclusory statements, do not suffice."
                                                     2
                                                                                 3: l 8-cv-1608-WQH-WVG
 '

 1 Iqbal, 556 U.S. at 678. "Determining whether a complaint states a plausible claim for
 2   relief [is] ... a context-specific task that requires the reviewing court to draw on its
 3 judicial experience and common sense." Id. The "mere possibility of misconduct" or
 4   "unadorned, the defendant-unlawfully-harmed me accusation[s]" fall short of meeting
 5 this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 6   (9th Cir. 2009).
 7         B.     Rule 8
 8         Complaints must also comply with Federal Rule of Civil Procedure 8, which
 9   requires that each pleading include a "short and plain statement of the claim," Fed. R.
10   Civ. P. 8(a)(2), and that "each allegation must be simple, concise, and direct." Fed. R.
11   Civ. P. 8(d)(l). See Iqbal, 556 U.S. at 677-78 (2009). In addition to the grounds for sua
12   sponte dismissal set out in§ 1915(e)(2)(B), the district court may also dismiss a
13   complaint for failure to comply with Rule 8 ifit fails to provide the defendant fair notice
14   of the wrongs allegedly committed. See McHenry v. Renne, 84 F.3d 1172, 1178-80 (9th
15   Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was "argumentative, prolix,
16   replete with redundancy, and largely irrelevant"); Cafasso, United States ex rel. v. Gen.
17   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule
18   8 dismissals where pleadings were "verbose," "confusing," "distracting, ambiguous, and
19   unintelligible," "highly repetitious," and comprised of "incomprehensible rambling,"
20   while noting that "[ o]ur district courts are busy enough without having to penetrate a
21   tome approaching the magnitude of War and Peace to discern a plaintiffs claims and
22   allegations.").
23         In this case, Plaintiffs FAC is 143 handwritten pages. (ECF No. 4.) The FAC is
24   verbose and repetitive. The Court finds Plaintiffs FAC violates Rule 8. Moreover,
25   Plaintiffs FAC violates the Court's local rule that provides "[c]omplaints by prisoners
26   under the Civil Rights Act, 42 U.S.C. § 1983" must be written on forms "supplied by the
27   court" and "additional pages not to exceed fifteen (15) in number." S.D. Cal. Civ. R.
28   8.2(a). Accordingly, the Court DISMISSES the entire FAC on Rule 8 grounds, and for
                                                    3
                                                                               3: 18-cv-1608-WQH-WVG
 1 violating the Court's local rules, but will permit Plaintiff to file an amended pleading that
 2   complies with Rule 8 and S.D. Cal. Civ. R. 8.2(a).
 3         C.     Plaintiffs factual allegations
 4         Plaintiff alleges that he was "picked up" on January 1, 2014 and placed in the San
 5   Diego Central Jail. (FAC at 3.) He claims Defendant Jimmenez "punched and chocked"
 6   Plaintiff causing him to "black out" and "collapse to the ground." (Id.) Plaintiff claims
 7   that Defendant "Jimmenez and other officers were fired 16 to 18 months later for
 8   misconduct." (Id. at 4.) Plaintiff claims that he suffers from "bodily injury and brain
 9   damage" as a result of the actions by Jimmenez. (Id.) Plaintiffs appears to allege
10   Jimmenez placed him in a patrol car, heard Plaintiff "scream," and struck Plaintiff in the
11   head. (Id. at 19-20.) Plaintiff claims that Jimmenez "parked in a secluded area" and
12   forced Plaintiff to "walk nude in public." (Id. at 20.) Plaintiff also alleges Jimmenez
13   continued to assault Plaintiff by "banging" his head "against the wall." (Id.)
14         D.     Fourth Amendment excessive force
15         In order to state a Fourth Amendment claim of excessive force under 42 U.S.C.
16   § 1983, Plaintiff must allege facts to plausibly show that each person acting "under color
17   of state law" used force which was excessive given: "( 1) the severity of the crime at
18   issue, (2) whether the [plaintiff] pose[d] an immediate threat to the safety of the officers
19   or others ... (3) whether he [was] actively resisting arrest or attempting to evade arrest
20   by flight," and any other "exigent circumstances [that] existed at the time of the arrest."
21   Chew v. Gates, 27 F.3d 1432, 1440-41 & n.5 (9th Cir. 1994) (citing Graham, 490 U.S. at
22   396); see also Brosseau v. Haugen, 543 U.S. 194, 197 (2004).
23         In this case, Plaintiff alleges facts related to interactions with law enforcement
24   officers that could state a Fourth Amendment claim. However, Plaintiff makes multiple
25   claims related to multiple actions taken by multiple individuals. It is difficult to decipher
26   which claims relate to the actions of Defendant Jimmenez or some other unnamed
27   defendant. For example, Plaintiff alleges that "Jimmenez let Jeffrey Jackson take
28   Plaintiff away." (FAC at 69.) It is not clear who Jeffrey Jackson is or what actions this
                                                   4
                                                                               3: l 8-cv-1608-WQH-WVG
 1   individual took. In addition Plaintiff alleges that "the officer picked up Plaintiff and held
 2   Plaintiff for the deputy to use deadly force." (Id. at 71.) There are no specific or clear
 3   factual allegations regarding these claims, or regarding how the unnamed "officer" and
 4   "deputy" in this allegation relate to Defendant Jimmenez. Additionally, Plaintiff appears
 5   to allege certain actions on the part of Defendant Jimmenez in portions of his F AC but, in
 6   other portions of the FAC, Plaintiff appears to attribute the same actions to other
 7   individuals. Therefore, at this time the Court finds that Plaintiffs Fourth Amendment
 8   excessive force claims must be dismissed.
 9         E.     Americans with Disabilities Act
10         According to the Court of Appeals,
11                To state a claim under Title II of the ADA, the plaintiff must allege:
12                    ( 1) he is an individual with a disability;
13                    (2) he is otherwise qualified to participate in or receive the
14                    benefit of some public entity's services, programs, or
15                    activities;
16                    (3) he was either excluded from participation in or denied
17                    the benefits of the public entity's services, programs, or
18                    activities, or was otherwise discriminated against by the
19                    public entity; and
20                    (4) such exclusion, denial of benefits, or discrimination was
21                    by reason of [his] disability.
22   Simmons v. Navajo Cty., 609 F.3d 1011, 1021 (9th Cir. 2010) (citation omitted). "To the
23   extent [Plaintiff] seeks relief under the Americans with Disabilities Act," Plaintiff must
24   allege facts that show "he was excluded or otherwise discriminated against because of his
25   disability." See Calvin v. Orange Cty. Sheriff Dep 't, 670 F. App'x 498, 498 (9th Cir.
26   2016); see also Rodrigues v. Ryan, 702 F. App'x 637, 637 (9th Cir. 2017) (affirming
27   dismissal because the plaintiff"failed to allege facts sufficient to show that defendants
28   denied him a reasonable accommodation because of his alleged disability."). In this case,
                                                    5
                                                                               3: l 8-cv-1608-WQH-WVG
 1   Plaintiff does not allege facts to support a plausible claim that he was discriminated
 2   against or denied accommodations because of the disability he alleges. At this time the
 3   Court finds that Plaintiffs Americans with Disabilities Act claims must be dismissed.
 4          F.    Municipal Liability
 5          The only other named Defendant is the "City of San Diego Supervisor
 6   Representatives." (FAC at 2.)      To the extent Plaintiff intends to assert a claim against
 7   the City of San Diego itself, his allegations are insufficient. A municipal entity is liable
 8   under section 1983 only if plaintiff shows that his constitutional injury was caused by
 9   employees acting pursuant to the municipality's policy or custom. Mt. Healthy City Sch.
10   Dist. Bd. ofEd. v. Doyle, 429 U.S. 274, 280 (1977); Monell v. New York City Dep't of
11   Soc. Servs., 436 U.S. 658, 691 (1978); Villegas v. Gilroy Garlic Festival Ass 'n, 541 F.3d
12   950, 964 (9th Cir. 2008). Local government entities may not be held vicariously liable
13   under section 1983 for the unconstitutional acts of its employees under a theory of
14   respondeat superior. See Board ofCty. Comm 'rs. v. Brown, 520 U.S. 397, 403 (1997).
15   III.   Conclusion and Order
16          Good cause appearing, IT IS HEREBY ORDERED that:
17          1.    The Court DISMISSES Plaintiffs FAC for failing to state a claim pursuant
18   to 28 U.S.C. § 1915(e)(2) and§ 1915A(b) and for violating Fed. R. Civ. P. 8.
19          2.    The Court GRANTS Plaintiff thirty (30) days leave from the date of this
20   Order to file an Amended Complaint which cures all the deficiencies of pleading noted.
21   Plaintiffs Amended Complaint must be complete in itself without reference to his
22   original pleading. Defendants not named and any claims not re-alleged in the Amended
23   Complaint will be considered waived. See S.D. Cal. Civ. R. 15.1; Hal Roach Studios,
24   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) ("[A]n amended
25   pleading supersedes the original."); Lacey, 693 F.3d at 928 (noting that claims dismissed
26   with leave to amend which are not re-alleged in an amended pleading may be "considered
27   waived if not repled."). In addition, Plaintiffs Amended Complaint must comply with
28   Fed. R. Civ. P. 8 and S.D. Cal. Civ. R. 8.2(a).
                                                    6
                                                                               3: 18-cv-1608-WQH-WVG
     •

 1                3.   The Clerk of Court is directed to mail Plaintiff a court approved form civil
 2       rights complaint.
 3                IT IS SO ORDERED.
 4
 5
 6       Dated:
 7,                                                  Hon. William Q. Hayes
                                                     United States District dge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       7
                                                                                  3: 18-cv-1608-WQH-WVG
